MEEK, District Judge
(after stating the facts as above). The, cause standing for trial on exceptions filed by the defendant to the report of the master in chancery, it is urged that the court erred in dismissing complainant’s bill upon failure of solicitors for complainant to proceed, for the reason that the burden of sustaining the exceptions was on the defendant; there being no burden upon the complainant nor legal requirement that they should argue the exceptions.
The filing of the report on the facts and the law by the standing master favorable to the complainant and the subsequent filing of exceptions thereto by the defendant shifted the burden of going forward from the complainant to the defendant. The present “Rules of Practice for the Courts of Equity for the United States” were adopted *874by the Supreme Court at the October term, 1881. So early as the October term, 1882, the point here raised was settled by that court in Metzker v. Bonebrake, 108 U. S. 66, 2 Sup. Ct. 351, 27 L. Ed. 654. There, speaking for the court, Mr. Justice Miller said:
“The evidence taken by the master was reported with his findings, and the case seems to have been treated by the court below without much regard to the finding of the facts by the master, or any special regard to the exceptions made to his report. This is not correct practice in chancery cases in the circuit courts of the United States, whatever may be the rule in the state courts. The findings of the master are prima facie correct. Only such matters of law and of fact as are brought before the court by exceptions are to be considered, and the burden of sustaining the exception is on the objecting party.”
In the court below, the defendant, the exceptor, should have been called upon to proceed, and the court should have taken action upon the exceptions to the master’s report in disposing of the cause. It is true the report of the master is entirely within the power of the court to set aside, modify, or correct in any manner consistent with the justice-of the case. National Folding Box & Paper Co. v. Dayton Paper Novelty Co. (C. C.) 91 Fed. 822, and authorities there cited. Jeffrey v. Brown (C. C.) 29 Fed. 476. But the master’s report is a step in the progress of the cause toward the decree of the court. It is so recognized to be by the equity rules and the authorities. There should not be a dismissal of the bill without consideration of the exceptions to the master’s report and a proper disposition thereof.
The cause will be reversed, with directions to proceed in conformity with the view here expressed.